Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Tina Marie Cantrell, a/k/a Tina Marie                 Appeal from the 355th District Court of
Brant, a/k/a Tina Marie Hoke, Appellant               Hood County, Texas (Tr. Ct. No.
                                                      CR12269).         Memorandum Opinion
No. 06-13-00086-CR        v.                          delivered by Justice Carter, Chief Justice
                                                      Morriss and Justice Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Tina Marie Cantrell, a/k/a Tina Marie Brant, a/k/a Tina Marie
Hoke, has adequately indicated her inability to pay costs of appeal.        Therefore, we waive
payment of costs.



                                                      RENDERED OCTOBER 10, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk